Citation Nr: 1113335	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a low back disability from September 21, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A claim for a total rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was afforded a VA examination in connection with his claim of service connection for a low back disability in December 2007.  Since then, there is little medical evidence establishing the current severity of his low back disability. Notably, he has repeatedly expressed increased pain and limitation of function. Therefore, the Board finds that a remand is necessary to provide the Veteran with a current examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is required to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  When examining the Veteran, the examiner should take into account any lost motion of the spine caused by pain.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  The Veteran should also be asked to identify any post-service treatment providers for his low back disability.  Related records would be helpful in documenting the severity of his low back disability.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after contacting the Veteran and obtaining any needed authorizations, should obtain and associate with the claims file all of his post-service treatment records for his low back disability.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations in connection with his low back disability.  The claims folder is to be provided to the examiners for review in conjunction with the examinations and the examiners should state that they reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating low back disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back disability.  

i.  As to the low back musculoskeletal disorder, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion and/or extension.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion and/or extension during the flare-ups.  

ii.  As to any low back neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected low back disability causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 2007.

3.  Thereafter the RO/AMC should readjudicate the claim.  Such readjudication should take into account any lost motion of the thoracolumbar spine caused by pain and whether "staged" ratings are appropriate.  DeLuca, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

